EXHIBIT 10(z)


HERMAN MILLER, INC.
COMPENSATION COMMITTEE
PROPOSED RESOLUTION CONCERNING AMENDMENTS TO
THE PROFIT SHARING AND 401(K) PLAN

        The Herman Miller, Inc. Profit Sharing and 401(k) Plan was updated
effective June 2, 2002, to comply with the requirements of EGTRRA. A third
amendment to the Plan is being proposed to modify Article VI, Section 6.8,
Diversification of Company Stock. The amended plan will allow participants with
five or more years of service the option to diversify any portion of their
Herman Miller stock position in their Profit Sharing Account balance. This
amendment may be approved by adopting the following resolution:

  RESOLVED, that the third amendment to the Herman Miller, Inc. Profit Sharing
and 401(k) Plan (June 2, 2002, Restatement) is approved and the president of the
corporation is authorized and directed to sign the amendment on behalf of the
corporation.
